Citation Nr: 1731905	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  08-08 101	)	DATE
Court Remand 	)
	)


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


ORDER

Entitlement to service connection for PTSD is granted.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.

2.  The evidence establishes that the Veteran experienced an in-service personal assault.  

3.  The competent and probative evidence of record establishes that the Veteran's psychiatric disability is causally related to service.



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from May 15, 1980 to June 19, 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Subsequently, this claim was remanded by the Board in November 2010 and July 2014 for additional development.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board then denied this claim in May 2016.  However, in January 2017, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand filed by representatives for both parties and remanded the claim back to the Board for further consideration.  The Board finds that there is sufficient information of record upon which to issue a determination at this time.  

The Veteran testified during a travel board hearing in June 2010.  A transcript of that hearing has been associated with the record.    

Further, the Board recognizes Shannon L. Brewer, Esq., as the Veteran's current representative.  See 38 C.F.R. § 14.631, 20.600 (2016).  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).
1.  VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Further, given the favorable disposition herein, which is not prejudicial to the Veteran, no additional discussion of VA's duties to notify or assist is necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

2.  Entitlement to Service Connection 

The Board now turns to the Veteran's claim for entitlement to an acquired psychiatric disability, to include PTSD.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

However, the criterion for establishing entitlement to service connection for PTSD is slightly different.  In such an instance, three elements must be present: 
(1) A current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2016); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2016); Cohen v. Brown, 10 Vet. App. 128 (1997). 

With regard to the third element, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence includes, but is not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2016).

In applying these elements to the Veteran's claim, the Board first finds competent evidence of a current disability.  To that end, the Veteran underwent VA psychiatric examination in March 2015 and was diagnosed with PTSD at that time.  Said diagnosis is corroborated by the additional evidence of record, to include VA and private treatment records.  See, e.g., VA treatment letters dated July 2008 and June 2010.  Accordingly, the Board finds that the competent medical evidence of record establishes a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2016), such that the first element required to establish service connection has been met.  

Further, the Board finds competent and credible evidence of the Veteran's claimed in-service stressor.  In several lay statements before the Board and during his June 2010 hearing, the Veteran indicated that he was sexually assaulted by another servicemember during his first week of basic training, when he was followed into a bathroom and raped.  The Veteran solicited related medical treatment the following day, but did not report the sexual assault at that time.  Instead, his symptoms were attributed to vertigo.  Thereafter, the Veteran began acting out, to include several reprimands for smoking in the barracks and drinking beer in the bowling alley.  

The Board finds the Veteran's testimony to be competent and credible evidence of the reported in-service personal assault.    

At the outset, the Board notes that a veteran is competent to report that which he perceives through the use of his senses, including events capable of lay observation such as personal assaults.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, the Veteran has established himself to be a credible witness regarding this event.  To that end, the Veteran has provided numerous statements to the Board regarding his assault.  See lay statements dated January 2007, September 2007, March 2009, and May 2009.  Although the details therein sometimes vary (for example, at times the Veteran alleges that two assailants were involved; at others, he indicates that he was anally assaulted with two separate items), the general fact pattern as reiterated by the Veteran remains intact.  As such, the Veteran's recollection is well-documented and largely unvarying throughout the record.  

Further, the claims file contains a significant body of evidence which tends to corroborate the Veteran's testimony.  In a January 2009 correspondence, servicemember D.V. recalls both the harassment of the Veteran by a drill sergeant during basic training, and an incident following breakfast one morning.  Even more compelling is a June 2008 statement from the Veteran's sister, where she reports that the Veteran had informed her of the harassment and sexual assault that occurred during basic training.  

The Veteran's service records further bolster the credibility of his testimony.  Hospital records confirm that the Veteran solicited treatment in May 1980 for symptoms attributed to "vertigo due to training."  See Walson Army Hospital record dated May 1980.  Further, May 1980 counseling reports indicate that the Veteran was reprimanded for repeatedly smoking in the barracks approximately one week following his entrance to duty.  That same day, the Veteran was reprimanded for drinking beer in the bowling alley.  See TPD Counseling reports dated May 29, 1980.  Ultimately, the Veteran was discharged approximately one month after his entrance to service, and was classified as a marginal or nonproductive trainee on his Certificate of Release or Discharge from Active Duty (DD-214).

Aside from corroborating the Veteran's testimony, the evidence of record is reflective of significant behavioral changes following the alleged assault.  Lay statements provided by the Veteran's sister, ex-wife, and friend indicate that the Veteran was outgoing and goal-oriented prior to his enlistment.  See lay statements dated March 2008 and August 2012.  Following the Veteran's release from the military, he became withdrawn, avoidant, paranoid, and moody.  Eventually, the Veteran began to use drugs and alcohol.  He also became violent towards others, and was ultimately imprisoned on several occasions for a variety of offenses.   

In light of the above and in affording the Veteran the benefit of the doubt, the Board finds competent and credible testimony that the Veteran experienced an in-service personal assault.  Thus, the Board finds that the second element required for a finding of service connection has been met.  See 38 C.F.R. § 3.304(f) (2016).

As such, the Veteran's claim may be granted upon competent evidence of a causal nexus between his PTSD and the in-service personal assault.  

There is one nexus opinion of record in this regard.  In March 2015, a VA examiner opined that the Veteran's PTSD was at least as likely as not incurred in or caused by the claimed in-service assault.  In doing so, the examiner cited to the Veteran's industrial and social history (such as his ex-wife's and boss' reports that the Veteran had lost control of his drinking and anger), his current mental status (such as the continued presence of symptoms despite extensive psychiatric treatment), and objective personality measures.  The Board affords significant probative value to this opinion, which is based upon a detailed analysis of the Veteran's relevant history and psychiatric profile.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate factual premise is not probative).

The March 2015 VA examiner's opinion is further buttressed by the additional evidence of record, to include July 2008 and June 2010 VA treatment letters which attribute the Veteran's PTSD to the in-service personal assault.  Id.; see also Veteran's counseling diaries.  Said opinions, coupled with the total absence of a negative nexus opinion from the record, compels the Board to conclude that the Veteran's PTSD is causally related to an in-service personal assault.  

Therefore, resolving doubt in favor of the Veteran, the Board finds that service connection is warranted in this case.  38 C.F.R. § 3.102 (2016); see also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD		K. Kovarovic, Associate Counsel

Copy mailed to:
Shannon L. Brewer, Esq. (representative) 
Hill & Ponton, P.A.
P.O. Box 449
Deland, FL 32721

Department of Veterans Affairs


